 

Exhibit 10.1

 

EVINE LIVE INC.

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

This Common Stock and Warrant Purchase Agreement (this “Agreement”) is made as
of May 2, 2019 by and between Evine Live Inc., a Minnesota corporation with its
principal office at 6740 Shady Oak Road, Eden Prairie, MN 55344-3433 (the
“Company”), and those purchasers listed on the attached Exhibit A, as such
exhibit may be amended from time to time (each a “Purchaser”, and collectively,
the “Purchasers”).

 

Recitals

 

A.            The Company has authorized the sale and issuance of up to
8,000,000 shares (the “Shares”) of the common stock of the Company, $0.01 par
value per share (the “Common Stock”), and warrants to purchase 3,500,000 shares
of Common Stock to the Purchasers in a private placement (the “Offering”).

 

B.            One of the Purchasers is a stockholder of Invicta Watch Company of
America, Inc. (“IWCA”), whose products are sold by the Company. One of the
Purchasers is a member of Sterling Time, LLC, a New York limited liability
company (“Sterling Time”) and a distributor of IWCA’s watches and watch
accessories. As partial consideration for the Company entering into this
Agreement with such Purchasers and providing certain director positions to those
individuals, those Purchasers are (1) causing Sterling Time to enter into a
Vendor Exclusivity Agreement with the Company and (2) causing IWCA to enter into
a letter agreement with the Company to, among other things, guarantee the
exclusivity set forth in the Vendor Exclusivity Agreement.

 

C.            Pursuant to Section 4(2) of the Securities Act of 1933 (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
sell to the Purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time, and such Purchasers, severally and not jointly,
desire to purchase from the Company that aggregate number of shares of Common
Stock set forth opposite such Purchaser’s name on Exhibit A, and warrants to
purchase that aggregate number of shares of Common Stock set forth opposite such
Purchaser’s name on Exhibit A on the terms and subject to the conditions set
forth in this Agreement.

 

Terms and Conditions

 

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

 

1.Purchase of the Securities.

 

1.1          Agreement to Sell and Purchase. At the Closing (as hereinafter
defined), the Company will issue and sell to each of the Purchasers, and each
Purchaser will, severally and not jointly, purchase from the Company, the number
of Shares and warrants to purchase Common Stock of the Company (the “Warrants”
and together with the Shares, the “Securities”) set forth opposite such
Purchaser’s name on Exhibit A for an aggregate purchase price set forth opposite
such Purchaser’s name on Exhibit A (the “Purchase Price”). The Warrants shall be
in the form set forth hereto as Exhibit B.

 

1.2          Closing; Closing Date. The completion of the sale and purchase of
the Securities (the “Closing”) shall be held at 8:00 a.m. (Central Time) as soon
as practicable following the satisfaction of the conditions set forth in Section
4 (the “Closing Date”), at the offices of Faegre Baker Daniels LLP, 2200 Wells
Fargo Center, 90 S. 7th Street, Minneapolis, MN 55402-3901 or at such other time
and place as the Company and Purchasers may agree.

 

Purchase AgreementPage 1

 

 

1.3           Delivery of the Shares. At the Closing, subject to the terms and
conditions hereof, the Company will deliver to each Purchaser a stock
certificate or certificates or evidence of book entry notation and Warrant or
Warrants, in such denominations and registered in such names as such Purchaser
may designate by notice to the Company, representing the Securities, dated as of
the Closing Date (each a “Certificate”), against payment of the purchase price
therefor by cash in the form of wire transfer, unless other means of payment
shall have been agreed upon by the Purchasers and the Company.

 

2.           Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser:

 

2.1           Authorization. All corporate action on the part of the Company,
its officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement has been taken. The Company has the
requisite corporate power to enter into this Agreement and carry out and perform
its obligations under the terms of this Agreement. At the Closing, the Company
will have the requisite corporate power to issue and sell the Securities and the
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”). This
Agreement has been duly authorized, executed and delivered by the Company and,
upon due execution and delivery by the Purchasers, this Agreement will be a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

 

2.2           No Conflict with Other Instruments. The execution, delivery and
performance of this Agreement, the issuance and sale of the Securities to be
sold by the Company under this Agreement, the issuance of the Warrant Shares
upon exercise of the Warrants and the consummation of the actions contemplated
by this Agreement (which for all purposes herein shall include exercise of the
Warrants) will not (A) result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice: (i) any provision of the Company’s or its subsidiaries’ Articles of
Incorporation or Bylaws as in effect on the date hereof or at the Closing; (ii)
any provision of any judgment, arbitration ruling, decree or order to which the
Company or its subsidiaries are a party or by which they are bound; (iii) any
bond, debenture, note or other evidence of indebtedness, or any lease, contract,
mortgage, indenture, deed of trust, loan agreement, joint venture or other
agreement, instrument or commitment to which the Company or any subsidiary is a
party or by which they or their respective properties are bound; or (iv) any
statute, rule, law or governmental regulation applicable to the Company; or (B)
result in the creation or imposition of any lien, encumbrance, claim, security
interest or restriction whatsoever upon any of the properties or assets of the
Company or any subsidiary or any acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other agreement or instrument to which the Company or any subsidiary are a party
or by which they are bound or to which any of the property or assets of the
Company or any subsidiary is subject. No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, or other governmental body is required for the
execution and delivery of this Agreement by the Company and the valid issuance
or sale of the Securities by the Company pursuant to this Agreement, other than
such as have been made or obtained and that remain in full force and effect, and
except for the filing of a Form D, any filings required to be made under state
securities laws and filings with the Nasdaq Global Select Market.

 

2.3           Articles of Incorporation; Bylaws. The Company has made available
to the Purchasers true, correct and complete copies of the Articles of
Incorporation and Bylaws of the Company, as in effect on the date hereof.

 

2.4           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Minnesota and has all requisite corporate power and authority to
carry on its business as now conducted. The Company and each of its subsidiaries
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure so to
qualify would have a material adverse effect on its or its subsidiaries’
business, financial condition, properties, operations, prospects or assets or
its ability to perform its obligations under this Agreement (a “Material Adverse
Effect”).

 

Purchase AgreementPage 2

 

  

2.5           SEC Filings. The consolidated financial statements contained in
each report, registration statement and definitive proxy statement filed by the
Company with the Securities and Exchange Commission (the “SEC,” and the
documents, the “Company SEC Documents”): (i) complied as to form in all material
respects with the published rules and regulations of the SEC applicable thereto
and were timely filed; (ii) the information contained therein as of the
respective dates thereof did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances under which they were
made not misleading; (iii) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered, except as may be indicated in the notes to such financial statements
and (in the case of unaudited statements) as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to year-end audit adjustments; and (iv) fairly present the consolidated
financial position of the Company and its subsidiaries as of the respective
dates thereof and the consolidated results of operations and the changes in
shareholders’ equity of the Company and its subsidiaries for the periods covered
thereby.

 

2.6           Subsidiaries. Except as set forth in the Company SEC Documents,
the Company does not presently own or control, directly or indirectly, and has
no stock or other interest as owner or principal in, any other corporation or
partnership, joint venture, association or other business venture or entity with
material operations (each a “subsidiary”). Each subsidiary is duly incorporated
or organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite power and
authority to carry on its business as now conducted. Each subsidiary is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have a material adverse effect on its
business or properties. All of the outstanding capital stock or other securities
of each subsidiary is owned by the Company, directly or indirectly, free and
clear of any liens, claims, or encumbrances.

 

2.7           Valid Issuance of Securities. The Securities and the Warrant
Shares are duly authorized and, when issued, sold and delivered in accordance
with the terms hereof or the Warrants, as the case may be, will be duly and
validly authorized and issued, fully paid and nonassessable, free from all
taxes, liens, claims, encumbrances and charges with respect to the issue
thereof; provided, however, that the Securities and the Warrant Shares may be
subject to restrictions on transfer under state and/or federal securities laws
or as otherwise set forth herein. The issuance, sale and delivery of the
Securities and the Warrant Shares in accordance with the terms hereof or the
Warrant, as the case may be, will not be subject to preemptive rights of
shareholders of the Company. The Warrant Shares have been duly reserved for
issuance upon exercise of the Warrant.

 

2.8           Offering. Assuming the accuracy of the representations of the
Purchasers in Section 3.3 of this Agreement on the date hereof, on the Closing
Date and solely as this Section relates to the issue and sale of the Warrant
Shares on the date(s) of exercise of the Warrant, the offer, issue and sale of
the Securities and issuance of the Warrant Shares upon exercise of the Warrant
(assuming no change in applicable law prior to the date the Warrant Shares are
issued), are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act and have been or will be registered or
qualified (or are or will be exempt from registration and qualification) under
the registration, permit or qualification requirements of all applicable state
securities laws. Neither the Company, nor any of its Affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Securities to the Purchasers or the issuance of the Warrant
Shares upon exercise of the Warrants. Other than the Company SEC Documents, the
Company has not distributed and will not distribute prior to the Closing Date
any offering material in connection with the offering and sale of the Securities
or Warrant Shares. The Company has not taken any action to sell, offer for sale
or solicit offers to buy any securities of the Company which would bring the
offer, issuance or sale of the Securities or the issuance of the Warrant Shares
upon exercise of the Warrants, within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act.

 

Purchase AgreementPage 3

 

  

2.9           Litigation. Except as set forth in the Company SEC Documents,
there is no action, suit, proceeding nor investigation pending or, to the
Company’s knowledge, currently threatened against the Company or any of its
subsidiaries that would be required to be disclosed in the Company’s Annual
Report on Form 10-K under the requirements of Item 103 of Regulation S-K. The
foregoing includes, without limitation, any action, suit, proceeding or
investigation, pending or threatened, that questions the validity of this
Agreement or the right of the Company to enter into such Agreement and perform
its obligations hereunder. Neither the Company nor any subsidiary is subject to
any material injunction, judgment, decree or order of any court, regulatory
body, arbitral panel, administrative agency or other government body.

 

2.10         Governmental Consents. No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for notices required or permitted to be
filed with certain state and federal securities commissions, which notices will
be filed on a timely basis.

 

2.11         No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Securities. “Affiliates” has the meaning given to it in
Rule 12b-2 under the Securities Exchange Act of 1934.

 

2.12         No “Bad Actor” Disqualification. The Company has exercised
reasonable care, in accordance with SEC rules and guidance, and has conducted a
factual inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or Affiliate of the
Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Shares; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Shares (a “Solicitor”), any general partner or
managing member of any Solicitor, and any director, executive officer or other
officer participating in the offering of any Solicitor or general partner or
managing member of any Solicitor.

 

3.           Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company as
follows:

 

3.1           Legal Power. Each Purchaser has the requisite authority to enter
into this Agreement and to carry out and perform its obligations under the terms
of this Agreement. All action on each Purchaser’s part required for the lawful
execution and delivery of this Agreement have been or will be effectively taken
prior to the Closing.

 

Purchase AgreementPage 4

 

  

3.2          Due Execution. This Agreement has been duly authorized, executed
and delivered by each Purchaser, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of each Purchaser,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles.

 

3.3          Investment Representations. In connection with the sale and
issuance of the Securities and Warrant Shares, each Purchaser, for itself and no
other Purchaser, makes the following representations:

 

(a)          Investment for Own Account. Each Purchaser is acquiring the
Securities and the Warrant Shares for its own account, not as nominee or agent,
and not with a view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act; provided,
however, that by making the representations herein, each Purchaser does not
agree to hold any of the Securities for any minimum or specific term and
reserves the right to dispose of the securities at any time in accordance with
or pursuant to a registration statement or an exemption from the registration
requirements of the Securities Act.

 

(b)          Transfer Restrictions; Legends. Each Purchaser understands that (i)
the Securities and Warrant Shares have not been registered under the Securities
Act; (ii) the Securities and Warrant Shares are being offered and sold pursuant
to an exemption from registration, based in part upon the Company’s reliance
upon the statements and representations made by each Purchasers in this
Agreement, and that the Securities and Warrant Shares must be held by each
Purchaser indefinitely, and that each Purchaser must, therefore, bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration; (iii) each Certificate representing the Securities and Warrant
Shares will be endorsed with the following legend until the earlier of (1) in
the case of the Shares and Warrant Shares, such date as the Shares or Warrant
Shares, as the case may be, have been registered for resale by each Purchaser or
(2) the date the Shares, the Warrants or the Warrant Shares, as the case may be,
are eligible for sale under Rule 144 under the Securities Act without
limitations:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(iv) the Company will instruct any transfer agent not to register the transfer
of the Securities or Warrant Shares (or any portion thereof) until the
applicable date set forth in clause (iii) above unless the conditions specified
in the foregoing legends are satisfied or, if the opinion of counsel referred to
above is to the further effect that such legend is not required in order to
establish compliance with any provisions of the Securities Act or this
Agreement, or other satisfactory assurances of such nature are given to the
Company.

 

Purchase AgreementPage 5

 

 

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 3.3(b) is predicated upon the Company’s reliance
that each Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

 

(c)          Financial Sophistication; Due Diligence. Each Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement. Such Purchaser has, in connection
with its decision to purchase the Securities, relied only upon the
representations and warranties contained herein and the information contained in
the Company SEC Documents. Further, each Purchaser has had such opportunity to
obtain additional information and to ask questions of, and receive answers from,
the Company, concerning the terms and conditions of the investment and the
business and affairs of the Company, as each Purchaser considers necessary in
order to form an investment decision.

 

(d)          Accredited Investor Status. Each Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of the rules and regulations
promulgated under the Securities Act and has provided a questionnaire as
requested by the Company to document such status.

 

(e)          Residency. Each Purchaser is organized under the laws of or
resident in the state set forth beneath such Purchaser’s name on the signature
page attached hereto, and its principal place of operations (if applicable) is
in the state set forth beneath such Purchaser’s name on the signature page
attached hereto.

 

(f)          General Solicitation. Each Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over the television or radio or presented at any
seminar or any other general solicitation or general advertisement. Prior to the
time that each Purchaser was first contacted by the Company such Purchaser had a
pre-existing and substantial relationship with the Company.

 

3.4           No Investment, Tax or Legal Advice. Each Purchaser understands
that nothing in the Company SEC Documents, this Agreement, or any other
materials presented to each Purchaser in connection with the purchase and sale
of the Securities constitutes legal, tax or investment advice. Each Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Securities.

 

3.5           Additional Acknowledgement. Each Purchaser acknowledges that it
has independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person.

 

3.6           Limited Ownership. The purchase of the Securities issuable to each
Purchaser at the Closing will not result in such Purchaser (individually or
together with any other person or entity with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the SEC involving the Company’s securities) acquiring, or
obtaining the right to acquire, in excess of 19.999% of the outstanding shares
of Common Stock or voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred.

 

3.7           No Short Position. As of the date hereof, and as of the Closing
Date, each Purchaser acknowledges and agrees that it does not and will not
(between the date hereof and the Closing Date) engage in any short sale
regarding the Company’s voting stock or any other type of hedging transaction
involving the Company’s securities (including, without limitation, depositing
shares of the Company’s securities with a brokerage firm where such securities
are made available by the broker to other customers of the firm for purposes of
hedging or short selling the Company’s securities).

 

Purchase AgreementPage 6

 

 

4.Conditions to Closing.

 

4.1          Conditions to Obligations of Purchasers at Closing. Each
Purchaser’s obligation to purchase the Securities at the Closing is subject to
the fulfillment to that Purchaser’s reasonable satisfaction, on or prior to the
Closing, of all of the following conditions, any of which may be waived by the
Purchaser:

 

(a)          Representations and Warranties True; Performance of Obligations.
The representations and warranties made by the Company in Section 2 shall be
true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date and the Company shall
have performed and complied with all obligations and conditions herein required
to be performed or complied with by it on or prior to the Closing and a
certificate duly executed by an officer of the Company, to the effect of the
foregoing, shall be delivered to the Purchasers.

 

(b)          Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchaser, the certificates
required by this Agreement. The Warrant Shares shall have been duly authorized
and reserved for issuance upon exercise of the Warrant.

 

(c)          Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities and Warrant Shares shall have been duly obtained and
shall be effective on and as of the Closing. No stop order or other order
enjoining the sale of the Securities or Warrant Shares shall have been issued
and no proceedings for such purpose shall be pending or, to the knowledge of the
Company, threatened by the SEC, or any commissioner of corporations or similar
officer of any state having jurisdiction over this transaction. At the time of
the Closing, the sale and issuance of the Securities and Warrant Shares shall be
legally permitted by all laws and regulations to which Purchasers and the
Company are subject. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(d)          Execution of Agreements. The Company shall have executed this
Agreement and have delivered this Agreement to the Purchasers.

 

(e)          Secretary’s Certificate. The Company shall have delivered to the
Purchasers a certificate of the Secretary of the Company certifying as to the
truth and accuracy of the resolutions of the board of directors relating to the
transaction contemplated hereby (a copy of which shall be included with such
certificate).

 

(f)          Trading and Listing. Trading and listing of the Company’s common
stock on the Nasdaq Global Select Market shall not have been suspended by the
SEC or the Nasdaq Global Select Market.

 

(g)          Blue Sky. The Company shall have obtained all necessary “blue sky”
law permits and qualifications, or have the availability of exemptions
therefrom, required by any state for the offer and sale of the Securities and
issuance of the Warrant Shares upon exercise of the Warrant.

 

(h)          Material Adverse Change. Since the date of this Agreement, there
shall not have occurred any event which results in a Material Adverse Effect.

 

Purchase AgreementPage 7

 

  

4.2          Conditions to Obligations of the Company. The Company’s obligation
to issue and sell the Securities at the Closing is subject to the fulfillment to
the Company’s reasonable satisfaction, on or prior to the Closing of the
following conditions, any of which may be waived by the Company:

 

(a)          Representations and Warranties True. The representations and
warranties made by the Purchasers in Section 3 shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date.

 

(b)          Performance of Obligations. The Purchasers shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by them on or before the Closing. The Purchasers shall have
delivered the Purchase Price, by wire transfer, to the account designated by the
Company for such purpose.

 

(c)          Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities and Warrant Shares shall have been duly obtained and
shall be effective on and as of the Closing. No stop order or other order
enjoining the sale of the Securities or Warrant Shares shall have been issued
and no proceedings for such purpose shall be pending or, to the knowledge of the
Company, threatened by the SEC, or any commissioner of corporations or similar
officer of any state having jurisdiction over this transaction. At the time of
the Closing, the sale and issuance of the Securities and the Warrant Shares
shall be legally permitted by all laws and regulations to which the Purchasers
and the Company are subject. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction will have been enacted, entered, promulgated
or endorsed by or in any court or governmental authority of competent
jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

(d)          Execution of Agreements. The Purchasers shall have executed this
Agreement and delivered this Agreement to the Company.

 

(e)          Confidential Vendor Exclusivity Agreement. Sterling Time shall have
executed that certain Vendor Exclusivity Agreement between the Company and
Sterling Time and delivered such agreement to the Company.

 

(f)          Clawback Letter Agreement. Each Purchaser shall have executed that
certain Clawback Letter Agreement between the Company and the Purchasers to be
dated on or about the date hereof and delivered such agreement to the Company.

 

(g)          Merchandise Letter Agreement. Sterling Time shall have executed
that certain Merchandise Letter Agreement between the Company and Sterling Time
to be dated on or about the date hereof and delivered such agreement to the
Company.

 

(h)          D&O Questionnaires. Timothy Peterman, Eyal Lalo and Michael
Friedman shall not have modified their responses to their D&O Questionnaires (as
defined below) previously provided to the Company and the facts underlying their
responses to their D&O Questionnaires shall not have changed.

 

Purchase AgreementPage 8

 

 

5.Additional Covenants.

 

5.1           Board of Directors. Concurrent with the Closing, Thomas Beers and
Mark Holtsworth will resign from the Company’s board of directors and the
Company will appoint Eyal Lalo and Michael Friedman to the Company’s board of
directors. In addition, the Company’s board of directors will appoint Eyal Lalo
as the Vice Chair of the Company’s board of directors. Each of Eyal Lalo and
Michael Friedman has provided the Company with a completed director
questionnaire (“D&O Questionnaire”). Each of Eyal Lalo and Michael Friedman
represents and warrants to the Company that his respective D&O Questionnaire
contains no untrue statement or alleged untrue statement of a material fact, or
any omission or alleged omission of a material fact requested to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company agrees to
(a) recommend, and reflect such recommendation in the Company’s definitive proxy
statement in connection with the 2019 annual meeting of shareholders, that the
shareholders of the Company vote to re-elect each of Eyal Lalo and Michael
Friedman as a director of the Company at the 2019 annual meeting of shareholders
for a term of office expiring at the 2020 annual meeting of the shareholders of
the Company, and (b) solicit, obtain proxies in favor of, and otherwise support
the election of Eyal Lalo and Michael Friedman at the 2019 annual meeting of
shareholders, in a manner no less favorable than the manner in which the Company
supports other nominees for election at the 2019 annual meeting of shareholders.

 

5.2           Chief Executive Officer. Concurrent with the Closing, the Company
will appoint Timothy Peterman as Chief Executive Officer of the Company. Timothy
Peterman has provided the Company with a completed officer questionnaire (also a
“D&O Questionnaire”). Timothy Peterman represents and warrants to the Company
that his D&O Questionnaire contains no untrue statement or alleged untrue
statement of a material fact, or any omission or alleged omission of a material
fact requested to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

5.3.          Policies and Procedures. The Purchasers acknowledge that each of
Eyal Lalo, Michael Friedman and Timothy Peterman shall be required to comply
with all policies, processes, procedures, codes, rules, standards, and
guidelines applicable, from time to time, to members of the Company’s board of
directors and executive officers, including the Company’s Code of Conduct, and
policies on confidentiality, ethics, hedging and pledging of Company securities,
public disclosures, stock trading, and stock ownership, and the each of Eyal
Lalo, Michael Friedman and Timothy Peterman.

 

5.4           Confidential Information. The parties have entered into that
certain non-disclosure agreement dated March 26, 2019, which agreement remains
in effect.

 

5.5           Form D and State Securities Filings. The Company will file with
the SEC a Notice of Sale of Securities on Form D with respect to the Securities,
as required under Regulation D under the Securities Act, no later than 15 days
after the Closing Date. The Company will promptly and timely file all documents
and pay all filing fees required by any states’ securities laws in connection
with the sale of Securities.

 

5.6           Form 8-K Information. Each Purchaser has reviewed the disclosure
contained in the draft Form 8-K announcing the matters described in this
Agreement (the “Form 8-K”). Each Purchaser represents and warrants to the
Company that, to such Purchaser’s knowledge, the Form 8-K contains no untrue
statement or alleged untrue statement of a material fact, or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

5.7           Candidate Information. The Purchasers acknowledge that each of
Eyal Lalo, Michael Friedman and Timothy Peterman shall have provided to the
Company information required to be, or customarily disclosed by, directors or
director candidates or officers (as applicable) in proxy statements or other
filings under applicable law or stock exchange rules or listing standards,
information in connection with assessing eligibility, independence, and other
criteria applicable to directors, and a fully completed, true and accurate copy
of the D&O Questionnaires and other reasonable and customary director onboarding
documentation. The Purchasers agree that each of Eyal Lalo, Michael Friedman and
Timothy Peterman shall be required to provide the Company with such information
as reasonably requested from all members of the Company’s board as is required
to be disclosed under applicable law or stock exchange regulations, in each case
as promptly as necessary to enable the timely filing of the Company’s proxy
statement and other periodic reports with the SEC.

 

Purchase AgreementPage 9

 

  

5.8          Limitation on Transfer.

 

(a)          “Restricted Securities” means (i) the Shares, the Warrants, the
Warrant Shares and (ii) any other shares of capital stock of the Company issued
in respect of such Shares or Warrant Shares (as a result of stock splits, stock
dividends, reclassifications, recapitalizations or similar events) or securities
issued in respect of such Warrants; provided, however, that securities that are
Restricted Securities shall cease to be Restricted Securities upon any sale
pursuant to an effective registration statement under the Securities Act or
pursuant to Rule 144 or another exemption available under the Securities Act. In
no event may the Restricted Securities be sold or transferred unless either (A)
they first shall have been registered under the Securities Act or (B) the
Company shall have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company, to the effect that such sale or transfer is exempt
from the registration requirements of the Securities Act.

 

(b)          Notwithstanding any other provision herein to the contrary, (1) a
Purchaser shall not sell, transfer, assign, donate, pledge or otherwise dispose
of the Restricted Securities until May 2, 2021, and (2) a Purchaser shall not at
any time, directly or indirectly, sell, transfer or otherwise dispose of any
Restricted Securities when Purchaser is in possession of material non-public
information about the Company.

 

(c)          Any certificate representing Restricted Securities shall bear a
legend substantially in the following form:

 

The securities represented hereby are subject to a restriction on transfer
contained in a Common Stock and Warrant Purchase Agreement, dated as of May 2,
2019. A copy of the agreement is available at the Company’s principal executive
offices.

 

(d)          Each Purchaser acknowledges and agrees that the Company, in its
discretion, may cause stop transfer orders to be placed with its transfer agent
with respect to the Restricted Securities in order to facilitate the transfer
restrictions referred to in this Section. The Company shall remove the legend
from the certificates representing any Restricted Securities at the request of
the holder thereof at such time as they are sold pursuant to an effective
registration statement under the Securities Act or an exemption from the
registration requirements of the Securities Act in compliance with this Section.

 

(e)          No Purchaser shall engage, directly or indirectly, in any short
sales with respect to the Common Stock of the Company until May 2, 2021.

 

5.9          Standstill Agreement.

 

(a)          Each Purchaser agrees that, from the date of this Agreement until
May 2, 2021 (the “Standstill Period”), without the prior written authorization
or invitation of the Company’s board of directors, neither it nor any of its
Affiliates or Associates, will, and each Purchaser will cause each of its
Affiliates and Associates not to, directly or indirectly, in any manner:

 

(i)          publicly propose or publicly announce or otherwise publicly
disclose an intent to propose or enter into or agree to enter into, singly or
with any other person, directly or indirectly, (x) any form of business
combination or acquisition or other transaction relating to a material amount of
assets or securities of the Company or any of its subsidiaries, (y) any form of
restructuring, recapitalization, or similar transaction with respect to the
Company or any of its subsidiaries, or (z) any form of tender or exchange offer
for the Common Stock, whether or not such transaction involves a change of
control of the Company; provided, however, that this clause (i) shall not
preclude the tender by any Purchaser of any securities of the Company into any
tender or exchange offer not made, financed, or otherwise supported by the
Purchaser or any Affiliate or Associate thereof or preclude the ability of any
Purchaser to vote its shares of Common Stock for or against any transaction
involving the Company’s securities where the transaction is not proposed or
sponsored by any Purchaser or any Affiliate or Associate thereof;

 

Purchase AgreementPage 10

 

  

(ii)         engage in any solicitation of proxies or written consents to vote
any voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or assist or participate (other
than by determining how to vote their own shares) in any other way, directly or
indirectly, in any solicitation of proxies or written consents with respect to
any voting securities of the Company, or otherwise become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Securities
Exchange Act of 1934, to vote any securities of the Company in opposition to any
recommendation or proposal of the Company’s board of directors;

 

(iii)        acquire, offer, or propose to acquire, or agree to acquire,
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another person, by joining a partnership, limited
partnership, syndicate, or other group (including any group of persons that
would be treated as a single “person” under Section 13(d) of the Securities
Exchange Act of 1934), through swap or hedging transactions or otherwise, any
additional securities of the Company or any rights decoupled from the underlying
securities of the Company, to the extent that the Purchaser’s total beneficial
ownership would exceed in the aggregate (among all of the Purchasers and any
Affiliate or Associate thereof) 9.9% of the Common Stock outstanding (except to
the extent that the Purchaser’s total beneficial ownership exceeds in the
aggregate (among all of the Purchasers and any Affiliate or Associate thereof)
9.9% of the Common Stock outstanding as of the date of this Agreement;

 

(iv)        except in Rule 144 open-market broker-sale transactions where the
identity of the purchaser is not known and in underwritten widely-dispersed
public offerings, sell, offer, or agree to sell directly or indirectly, through
swap or hedging transactions or otherwise, the securities of the Company or any
rights decoupled from the underlying securities held by the Purchasers to any
person or entity not (A) a party to this Agreement, (B) a member of the
Company’s board of directors, (C) an officer of the Company, or (D) an Affiliate
or Associate of the Purchasers (any person or entity not set forth in clauses
(A)-(D) shall be referred to as a “Third Party”) that would knowingly result in
such Third Party, together with its Affiliates and Associates, owning,
controlling or otherwise having any, beneficial, economic or other ownership
interest representing in the aggregate in excess of 5% of the shares of Common
Stock outstanding at such time;

 

(v)         engage in any short sale with respect to any security (other than a
broad-based market basket or index) that includes, relates to, or derives any
significant part of its value from a decline in the market price or value of the
securities of the Company;

 

(vi)        except as otherwise set forth in this Agreement, take any action in
support of or make any proposal or request that constitutes: (A) controlling,
changing, or influencing the Company’s board of directors or management of the
Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Company’s board of directors, (B) any
material change in the capitalization, stock repurchase programs and practices,
or dividend policy of the Company, (C) any other material change in the
Company’s management, business, or corporate structure, (D) seeking to have the
Company waive or make amendments or modifications to the Company’s Articles of
Incorporation or Bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any person, (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange; or (F) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Securities Exchange Act of 1934;

 

Purchase AgreementPage 11

 

  

(vii)      call or seek to call, or request the call of, alone or in concert
with others, any meeting of shareholders, whether or not such a meeting is
permitted by the Company’s Articles of Incorporation or Bylaws, including a
“town hall meeting”;

 

(viii)     publicly seek, alone or in concert with others, representation on the
Company’s board of directors, except as expressly permitted by this Agreement;

 

(ix)        initiate, encourage or in any “vote no,” “withhold,” or similar
campaign;

 

(x)         deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock (other than any such voting trust, arrangement, or agreement solely among
the members of the Purchaser that is otherwise in accordance with this
Agreement);

 

(xi)        seek, or knowingly encourage any person, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek or knowingly encourage any action
with respect to the election or removal of any directors of the Company or with
respect to the submission of any shareholder proposals (including any submission
of shareholder proposals pursuant to Rule 14a-8 under the Securities Exchange
Act of 1934);

 

(xii)       form, join, or in any other way participate in any “group” (within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934) with
respect to the Common Stock (other than the Purchasers as a group);

 

(xiii)      demand a copy of the Company’s list of shareholders or its other
books and records, whether pursuant to the Minnesota Business Corporation Act
(the “MBCA”) or pursuant to any other statutory right;

 

(xiv)     commence, encourage, or support any derivative action in the name of
the Company, or any class action against the Company or any of its officers or
directors in order to, directly or indirectly, effect any of the actions
expressly prohibited by this Agreement or cause the Company to amend or waive
any of the provisions of this Agreement; provided, however, that for the
avoidance of doubt, the foregoing shall not prevent any of the Purchasers from
(A) bringing litigation to enforce the provisions of this Agreement, (B) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company against a Purchaser, (C) bringing bona fide commercial disputes that do
not relate to the subject matter of this Agreement or the topics covered in any
correspondence between the Company and the Purchasers prior to the date hereof,
or (D) exercising statutory dissenter’s, appraisal, or similar rights under the
MBCA; provided, further, that the foregoing shall also not prevent the
Purchasers from responding to or complying with a validly issued legal process
in connection with litigation that it did not initiate, invite, facilitate or
encourage, except as otherwise permitted in this Section 5.9(a)(xiv);

 

(xv)       disclose publicly or privately in a manner that could reasonably be
expected to become public any intent, purpose, plan, or proposal with respect to
the Company’s board of directors, the Company, its management, policies or
affairs, any of its securities or assets, or this Agreement that is inconsistent
with the provisions of this Agreement;

 

Purchase AgreementPage 12

 

  

(xvi)      enter into any negotiations, agreements, or understandings with any
person or entity with respect to any of the foregoing, or advise, knowingly
assist, knowingly encourage, or knowingly seek to persuade any person or entity
to take any action or make any statement with respect to any of the foregoing,
or otherwise take or cause any action or make any statement inconsistent with
any of the foregoing;

 

(xvii)     make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

 

(xviii)   take any action challenging the validity or enforceability of any of
the provisions of this Section or publicly disclose, or cause or facilitate the
public disclosure (including the filing of any document with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media, or securities analyst) of, any intent, purpose, plan, or proposal to
either (A) obtain any waiver or consent under, or any amendment of, any
provision of this Agreement, or (B) take any action challenging the validity or
enforceability of any provisions of this Section; or

 

(xix)      otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

 

(b)          Notwithstanding the foregoing, the provisions of this Section shall
not limit in any respect the actions of any director or executive officer of the
Company (including Eyal Lalo, Michael Friedman or Timothy Peterman) in his or
her capacity as such, recognizing that such actions are subject to such
director’s and officer’s fiduciary duties to the Company and its shareholders
(it being understood and agreed that neither the Purchasers nor any of their
Affiliates or Associates shall seek to do indirectly through the Eyal Lalo,
Michael Friedman or Timothy Peterman in their capacity as directors or officers
anything that would be prohibited if done by any of the Purchasers or their
Affiliates and Associates directly).

 

(c)          The foregoing provisions of this Section shall not be deemed to
prohibit the Purchasers or their directors, officers, partners, employees,
members, or agents, in each case acting in such capacity (“Purchaser Agents”),
from communicating privately regarding or privately advocating for or against
any of the matters described in this Section with the Company’s directors or
officers, so long as such communications are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications
or requests.

 

(d)          As of the date of this Agreement, none of the Purchasers is engaged
in any discussions or negotiations with any person, and none of the Purchasers
has any agreements, arrangements, or understandings, written or oral, formal or
informal, and whether or not legally enforceable, with any person concerning the
acquisition of economic ownership of any securities of the Company, and none of
the Purchasers has actual and non-public knowledge that any other shareholders
of the Company, including any shareholders that have a Schedule 13D currently on
file with the SEC with respect to the Company, have any present or future
intention of taking any actions that if taken by the Purchasers would violate
any of the terms of this Agreement. The Purchasers agree to refrain from taking
any actions during the Standstill Period to intentionally encourage other
shareholders of the Company or any other persons to engage in any of the actions
referred to in the previous sentence.

 

Purchase AgreementPage 13

 

 

(e)          As used in this Agreement, the term “Associate” shall have the
meaning set forth in Rule 12b-2 promulgated by the SEC under the Securities
Exchange Act of 1934; the terms “beneficial owner” and “beneficial ownership”
shall have the same meanings as set forth in Rule 13d-3 promulgated by the SEC
under the Securities Exchange Act of 1934; the terms “economic owner” and
“economically own” shall have the same meanings as “beneficial owner” and
“beneficially own,” except that a person will also be deemed to economically own
and to be the economic owner of (i) all shares of Common Stock that such person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional, and (ii) all shares of Common Stock
in which such person has any economic interest, including pursuant to a
cash-settled call option or other derivative security, contract, or instrument
in any way related to the price of shares of Common Stock; the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or other entity of any kind or nature;
and the term.

 

(f)          Notwithstanding anything contained in this Agreement to the
contrary, the provisions of this Section 5.9 shall automatically terminate upon
the announcement by the Company that it has entered into a definitive agreement
with respect to any merger, consolidation, acquisition, business combination,
sale of a division, sale of substantially all assets, recapitalization,
restructuring, liquidation, dissolution, tender offer or other similar
extraordinary transaction that would, if consummated, result in the acquisition
by any person or group of persons (other than any direct or indirect
subsidiaries of the Company) of more than 50% of the Common Stock.

 

5.10        Voting Agreement. Each Purchaser shall cause all shares of Common
Stock beneficially owned by it and its Affiliates and Associates to be (i)
present for quorum purposes at all meetings of Company shareholders held during
the “Exclusivity Period” set forth in the Exclusivity Agreement, and at any
adjournments or postponements thereof, and (ii) voted at all such meetings in
favor of all directors nominated by the Company’s board of directors for
election and in accordance with all Company’s board of directors recommendations
for any other proposals.

 

6.Miscellaneous.

 

6.1           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Minnesota, without regard to the
choice of law provisions thereof, and the federal laws of the United States.

 

6.2           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.

 

6.3           Entire Agreement. This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

6.4           Severability. In the event any provision of this Agreement shall
be invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

6.5           Amendment and Waiver. Except as otherwise provided herein, any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and each Purchaser. Any
amendment or waiver effected in accordance with this Section shall be binding
upon any holder of any Securities purchased under this Agreement (including
securities into which such Securities have been converted), each future holder
of all such securities, and the Company.

 

Purchase AgreementPage 14

 

  

6.6           Fees and Expenses. Except as otherwise set forth herein, the
Company and the Purchasers shall bear their own expenses and legal fees incurred
on their behalf with respect to this Agreement and the transactions contemplated
hereby. Each party hereby agrees to indemnify and to hold harmless of and from
any liability the other party for any commission or compensation in the nature
of a finder’s fee to any broker or other person or firm (and the costs and
expenses of defending against such liability or asserted liability) for which
such indemnifying party or any of its employees or representatives are
responsible.

 

6.7           Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the business day received, (ii) if
delivered by nationally recognized overnight carrier, one business day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two business days after so mailed, (iv) if
delivered by facsimile, upon electric confirmation of receipt and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

 

if to the Company, to:

 

Evine Live Inc.
6740 Shady Oak Road
Eden Prairie, MN 55344-3433
Attention: General Counsel

 

with a copy to:

 

Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 S. 7th Street
Minneapolis, MN 55402-3901
Attention: Jonathan Zimmerman
Facsimile: +1 612 766 1600

 

if to the Purchaser, at its address on the signature page to this Agreement.

 

6.8           Survival of Representations, Warranties and Agreements. All
covenants, agreements, representations and warranties made by the Company and
the Purchaser herein shall survive the execution of this Agreement, the delivery
to the Purchaser of the Securities being purchased and the payment therefor.

 

6.9           Counterparts. This Agreement may be executed by electronic or
facsimile signature and in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.

 

Purchase AgreementPage 15

 

 

6.10         Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each party acknowledges that it has received adequate information to
enter into this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that it
has not relied on any promise, representation, or warranty, express or implied,
not contained in this Agreement. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
Further, any rule of law or any legal decision that would provide any party with
a defense to the enforcement of the terms of this Agreement against such party
shall have no application and is expressly waived. The provisions of this
Agreement shall be interpreted in a reasonable manner to effect the intent of
the parties.

 

[The Remainder of this Page is Blank]

 

Purchase AgreementPage 16

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  EVINE LIVE INC.         By: /s/ Andrea M. Fike   Name: Andrea M. Fike   Title:
EVP, General Counsel

 

Purchase AgreementSignature Page

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  Tim Peterman   Name of Purchaser

 

  By: /s/ Tim Peterman   Name:   Tim Peterman   Title: CEO

 



  Investment Amount:       Tax Identification No.:       State of Organization:
   



  State of Principal Place of Operations:   





 

  Address for Notice:                     Attention:     Telephone:    
Facsimile:  

 

  Delivery Instructions (if different from above):                    
Attention:     Telephone:     Facsimile:  

 

Purchase AgreementSignature Page

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  Michael & Leah Friedman   Name of Purchaser

 

  By: /s/ Michael Friedman   Name: Michael Friedman   Title: Individually

 

  By: /s/ Leah Friedman   Name: Leah Friedman   Title: Individually

 





  Investment Amount:       Tax Identification No.:       State of Organization:
   



  State of Principal Place of Operations:   









 

  Address for Notice:                     Attention:     Telephone:    
Facsimile:  

 

  Delivery Instructions (if different from above):                    
Attention:     Telephone:     Facsimile:  

 

Purchase AgreementSignature Page

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  Invicta Media Investments, LLC   Name of Purchaser

 

  By: /s/ Eyal Lalo   Name: Eyal Lalo   Title: Owner

 





  Investment Amount:       Tax Identification No.:       State of Organization:
   



  State of Principal Place of Operations:   









 

  Address for Notice:                     Attention:     Telephone:    
Facsimile:  

 

  Delivery Instructions (if different from above):                    
Attention:     Telephone:     Facsimile:  

 

Purchase AgreementSignature Page

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  Retailing Enterprises, LLC   Name of Purchaser

 

  By: /s/ Mauricio Krantzberg   Name: Mauricio Krantzberg   Title: President

 





  Investment Amount:       Tax Identification No.:       State of Organization:
   



  State of Principal Place of Operations:   





  

  Address for Notice:                     Attention:     Telephone:    
Facsimile:  

 

  Delivery Instructions (if different from above):                    
Attention:     Telephone:     Facsimile:  

 

Purchase AgreementSignature Page

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  ZWI Group LLC   Name of Purchaser

 

  By: Marvin Fischman   Name: /s/ Marvin Fischman   Title: President

  





  Investment Amount:       Tax Identification No.:       State of Organization:
   



  State of Principal Place of Operations:   







 

  Address for Notice:                     Attention:     Telephone:    
Facsimile:  

 

  Delivery Instructions (if different from above):                    
Attention:     Telephone:     Facsimile:  

 

Purchase AgreementSignature Page

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  Milestone Venture Partners LLC   Name of Purchaser

 

  By: /s/ Edwin A. Goodman   Name: Edwin A. Goodman   Title: Managing Member

 





  Investment Amount:       Tax Identification No.:       State of Organization:
   



  State of Principal Place of Operations:   









 

  Address for Notice:                     Attention:     Telephone:    
Facsimile:  

 

  Delivery Instructions (if different from above):                    
Attention:     Telephone:     Facsimile:  

 

Purchase AgreementSignature Page

 

 

ACCREDITED INVESTOR CRITERIA
[Mark as applicable]

 

______The undersigned is an individual with a net worth, or a joint net worth
together with his or her spouse, in excess of $1,000,000. In calculating net
worth, you may include equity in personal property and real estate (excluding
your principal residence), cash, short term investments, stock and securities.
Indebtedness that is secured by your primary residence up to the estimated fair
market value of the residence shall not be included as a liability unless it
exceeds the amount outstanding 60 days before the date of this agreement other
than as a result of acquisition of your primary residence. Indebtedness secured
by your primary residence in excess of the fair market value of the residence
shall be included as a liability.

 

______The undersigned is an individual that had an individual income in excess
of $200,000 in each of the prior two years and reasonably expects an income in
excess of $200,000 in the current year.

 

______The undersigned is an individual that had with his or her spouse joint
income in excess of $300,000 in each of the prior two years and reasonably
expects joint income in excess of $300,000 in the current year.

 

______The undersigned is a director or executive officer of the Company.

 

______The undersigned is an entity, and is an “accredited investor” as defined
in Rule 501(a) of Regulation D under the Securities Act. This representation is
based on the following (check one or more, as applicable):

 

______The undersigned is an entity in which all equity owners are accredited
investors. (If relying on this category alone, each equity owner must complete a
separate copy of this Agreement.)

 

_____The undersigned (or, in the case of a trust, the undersigned trustee) is a
bank or savings and loan association as defined in Sections 3(a)(2) and
3(a)(5)(A), respectively, of the Securities Act acting either in its individual
or fiduciary capacity.

 

_____The undersigned is an insurance company as defined in Section 2(13) of the
Securities Act.

 

_____The undersigned is an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of the Securities Act.

 

_____The undersigned is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

_____The undersigned is an employee benefit plan within the meaning of Title I
of the Employee Retirement Income Security Act of 1974 and either (check one or
more, as applicable):

 

_____ the investment decision is made by a plan fiduciary, as defined in Section
3(21) of the Securities Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser; or

 

_____ the employee benefit plan has total assets in excess of $5,000,000; or

 

_____ the plan is a self-directed plan with investment decisions made solely by
persons who are “Accredited Investors” as defined under the Securities Act.

 

_____The undersigned is a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

 

_____The undersigned has total assets in excess of $5,000,000, was not formed
for the specific purpose of acquiring Securities and is one or more of the
following (check one or more, as applicable):

 

_____an organization described in Section 501(c)(3) of the Internal Revenue
Code; or

 

_____a corporation; or _____ a Massachusetts or similar business trust; or

 

_____a partnership.

 

_____The undersigned is a trust with total assets exceeding $5,000,000, which
was not formed for the specific purpose of acquiring Securities and whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that Subscriber is capable of evaluating the
merits and risks of the investment in the Securities.

 

Purchase AgreementAccredited Investor Questionnaire

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Purchaser  Aggregate
Purchase
Price   Common
Shares   Warrant
Shares   State of
Organization
or Residence  State of
Principal
Place of
Operations Invicta Media Investments, LLC  $3,000,000    4,000,000  
 2,526,562   FL  FL Michael and Leah Friedman, JTWROS   1,350,000    1,800,000  
 842,188   NY  – Retailing Enterprises, LLC   1,200,000    1,600,000    –   FL 
FL ZWI Group LLC   225,000    300,000    –   NJ  NJ Timothy A. Peterman 
 125,000    166,667    72,917   OH  – Milestone Venture Partners LLC   100,000  
 133,333    58,333   NY  NY Total  $6,000,000    8,000,000    3,500,000       

 

 

Purchase AgreementPage A-1

 

 

EXHIBIT B

 

FORM OF WARRANT

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

EVINE LIVE INC.

 

WARRANT

 

Warrant No. 2019-[__] Original Issue Date:   May 2, 2019

 

Evine Live Inc., a Minnesota corporation (the “Company”), hereby certifies that,
for value received, [______________________] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
[____________] shares of Common Stock (each such share, a “Warrant Share” and
all such shares, the “Warrant Shares”), at any time and from time to time from
and after the Original Issue Date and through and including May 1, 2024 (the
“Expiration Date”), and subject to the following terms and conditions:

 

1.           Definitions. As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section. Capitalized terms
that are used and not defined in this Warrant that are defined in the Purchase
Agreement (as defined below) shall have the respective definitions set forth in
the Purchase Agreement.

 

“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on such market; (ii)
if prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing bid price per share of the Common Stock for such date (or the nearest
preceding date) so quoted; (iii) if prices for the Common Stock are then
reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iv) in all other cases, the fair market value of a share of Common
Stock as determined by an independent qualified appraiser selected in good faith
and paid for by the Company.

 

“Common Stock” means the common stock of the Company, par value $.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 

Purchase AgreementPage B-1

 

 

“Exercise Price” means $1.50, subject to adjustment in accordance with Section
9.

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person pursuant to an agreement with the
Company) is completed pursuant to which all holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property and the holders of at least 50% of the then outstanding Common Stock
tender their shares of Common Stock, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.

 

“Purchase Agreement” means the Common Stock and Warrant Purchase Agreement,
dated May 2, 2019, to which the Company and the original Holder are parties.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in clauses (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

 

2.           Registration of Warrant. The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3.           Registration of Transfers. The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed
and such other documents as described in the Purchase Agreement, to the Company
at its address specified herein. Upon any such registration or transfer, a new
Warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new Warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder. The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.

 

4.           Exercise and Duration of Warrants.

 

(a)          This Warrant shall be exercisable by the registered Holder in whole
at any time and in part from time to time from the Original Issue Date through
and including the Expiration Date. At 5:30 p.m., Central time on the Expiration
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value.

 

Purchase AgreementPage B-2

 

 

(b)          Notwithstanding anything to the contrary set forth in this Warrant,
in the event of a Change of Control, at Company’s sole option, the Holder shall
surrender this Warrant in exchange for a number of shares of Company’s
securities, such number of securities being equal to the maximum number of
securities issuable pursuant to the terms hereof (after taking into account all
adjustments described herein) had the Holder elected to exercise this Warrant
immediately prior to the closing of such Change of Control and purchased all
such shares pursuant to the cashless exercise provision set forth in Section
10(b) (as opposed to the cash exercise provision set forth in Section 10(a)).
The Company acknowledges and agrees that the Holder shall not be required to
make any additional payment (cash or otherwise) for such shares as further
consideration for their issuance in exchange for the Holder’s surrender of this
Warrant pursuant to the terms of the preceding sentence. “Change of Control” A
“Change of Control” shall be deemed to occur if the Company shall (a) sell,
lease, convey, or otherwise dispose of (including without limitation the grant
of an exclusive license to) all or substantially all of the Company’s
intellectual property or assets as an entirety or substantially as an entirety
to any person, entity or group of persons acting in concert, (b) effect a
merger, consolidation or reorganization in which the Company is not the
surviving entity and the stockholders of the Company immediately prior to the
merger, consolidation or reorganization fail to possess direct or indirect
ownership of more than 50% of the voting power of the securities of the
surviving entity immediately following such transaction (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company,
or other transaction in which there is no substantial change in the stockholders
of the Company or their relative stock holdings), or (c) effect a merger,
consolidation or reorganization in which the Company is the surviving
corporation and the stockholders of the Company immediately prior to the merger,
consolidation or reorganization fail to possess direct or indirect ownership of
more than 50% of the securities of the Company immediately following such
transaction.

 

5.           Delivery of Warrant Shares.

 

(a)          To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than two Trading Days after the Date of Exercise (as defined herein)) issue and
deliver to the Holder, a certificate for the Warrant Shares issuable upon such
exercise. A “Date of Exercise” means each of the (A) the date of a Change of
Control and (B) the date on which the Holder shall have delivered to the
Company: (i) the Exercise Notice (with the Warrant Exercise Log attached to it),
appropriately completed and duly signed and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Holder to be purchased.

 

(b)          If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), then the Holder will have the right to rescind such
exercise.

 

6.           Charges, Taxes and Expenses. Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

Purchase AgreementPage B-3

 

 

7.           Replacement of Warrant. If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

8.           Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

9.           Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)          Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)          Fundamental Transactions. If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. Any successor to the Company or surviving entity in such
Fundamental Transaction shall issue to the Holder a new warrant substantially in
the form of this Warrant and consistent with the foregoing provisions and
evidencing the Holder’s right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof.

 

Purchase AgreementPage B-4

 

  

(c)          Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to this Section, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(d)          Calculations. All calculations under this Section shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e)          Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

 

10.         Payment of Exercise Price. The Holder may pay the Exercise Price in
one of the following manners:

 

(a)          Cash Exercise. The Holder may deliver immediately available funds;
or

 

(b)          Cashless Exercise. Solely pursuant to a Company Exercise, the
Company shall issue to the Holder the number of Warrant Shares determined as
follows:

 

X = Y [(A-B)/A]  

 

where:  

 

X = the number of Warrant Shares to be issued to the Holder.  

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.  

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.  

 

B = the Exercise Price.  

 

11.         No Fractional Shares. No fractional shares of Warrant Shares will be
issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Closing Price of one
Warrant Share on the date of exercise.

 

12.         Notices. Any notice required or permitted under this Warrant
(including, without limitation, any Exercise Notice) shall be given in writing
and shall be deemed effectively given upon the earlier of (1) actual receipt or
three days after mailing if mailed postage prepaid by regular or airmail to the
Company or the Holder or (2) one day after it is sent by overnight mail via
nationally recognized courier or (3) on the same day as sent via confirmed
e-mail or facsimile transmission, provided that the original is sent by personal
delivery or mail by the sending party. Address for such notice will be provided
by each party to the other under separate cover.

 

13.         Standstill Agreement. Until May 2, 2020, the Holder will not, and
the Holder will cause each of its Affiliates and each member, director, officer,
and manager of such Holder or of any of its Affiliates not to, directly or
indirectly:

 

Purchase AgreementPage B-5

 

  

(a)          acquire or agree, offer, seek, or propose to acquire (by merger,
tender offer, purchase, or otherwise), ownership (including beneficial ownership
as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of any of
the Company’s assets, businesses, voting stock, or any rights or options to
acquire such ownership (including from a third party), except pursuant to any
proposal expressly solicited by the Chair of the Company’s board of directors;

 

(b)         seek or propose, in the capacity of a shareholder or person other
than a director or officer to influence or control the management or policies of
the Company or to obtain additional representation on the Company’s board of
directors, or solicit proxies or consents with respect to any securities of the
Company in connection with the election of directors outside of those solicited
by the Company’s board of directors;

 

(c)         make any other public announcement with respect to any of the
foregoing or take any other intentional action that would reasonably be expected
to require that the Company make a public announcement with respect to any of
the foregoing; or

 

(d)         enter into any discussions, negotiations, arrangements, or
understandings with any person (other than the Company or its Affiliates) with
respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Section, if after the date
hereof the Company enters into an acquisition or business combination in which
(1) the security holders of the Company would not own a majority of the
surviving entity or (2) the Company is selling all or substantially all of the
Company’s assets, then the Holder shall be entitled to take any of the actions
set forth in this Section.

 

14.         Miscellaneous.

 

(a)          This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.

 

(b)          All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of Minnesota, without
regard to the principles of conflicts of law thereof.

 

(c)          The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)          In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e)          Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares

 

[Remainder of page intentionally left blank, signature page follows]

 

Purchase AgreementPage B-6

 

 

In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  EVINE LIVE INC.         By:     Name:     Its:  

 

Purchase AgreementPage B-7

 

 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably elects to purchase
                     shares of Common Stock pursuant to the attached Warrant.
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

(1) The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

 

(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

              “Cash Exercise” under Section 10

 

              “Cashless Exercise” under Section 10 (only in connection with
Change of Control)

 

(3) If the holder has elected a Cash Exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 

(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

Dated ______________ __, _____ Name of Holder:       (Print)      
____________________________________       By:_________________________________
  Its:_________________________________   (Signature must conform in all
respects to name of holder as specified on the face of the Warrant)

 

Purchase AgreementPage B-8

 

 

Warrant Shares Exercise Log

 

Date  

Number of Warrant

Shares Available

to be Exercised

 

Number of Warrant

Shares Exercised

 

Number of Warrant

Shares Remaining

to be Exercised

             

 

Purchase AgreementPage B-9

 

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             the right represented by the attached Warrant to
purchase                  shares of Common Stock to which such Warrant relates
and appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises.

 

Dated: __________ __, _______

 

      (Signature must conform in all respects to name of holder as specified on
the face of the Warrant)       Address of Transferee                

  

Attest:      

 

Purchase AgreementPage B-10

 

